         Case 1:20-cr-00500-JGK Document 121
                                         120 Filed 09/01/21 Page 1 of 1

                                                                  Smith Villazor LLP
                                                                  250 West 55th Street, 30th Floor
                                                                  New York, New York 10019
                                                                  www.smithvillazor.com

                                                                  Patrick J. Smith
                                                                  patrick.smith@smithvillazor.com
                                                                  T 212.582.4400




September 1, 2021

                                       Application granted.
VIA ECF                                SO ORDERED.

The Honorable John G. Koeltl           September 1, 2021                  /s/ John G. Koeltl
United States District Court           New York, NY                       John G. Koeltl, U.S.D.J.
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Benjamin Delo, 20 Cr. 500 (JGK)

Dear Judge Koeltl:

         We write to respectfully request an exception to Defendant Benjamin Delo’s conditions of
pretrial release with respect to upcoming travel from Bermuda to New York, New York. As
required, Mr. Delo has notified his Pretrial Services Officer of his itinerary, which has him arriving
late Thursday afternoon, September 2, 2021, and departing on Monday morning, September 6,
2021, a federal holiday, to return to Bermuda. Due to short duration of the trip and the holiday
weekend, the Pretrial Services Office has asked that we seek the approval of the Court for Mr.
Delo to maintain possession of his U.K. passport on this trip rather than deliver it to his Pretrial
Services Officer as would otherwise be required. (Dkt. No. 82.) The government has no objection
to this application.


                                                      Respectfully submitted,

                                                      /s/ Patrick J. Smith

                                                      Patrick J. Smith
                                                      Smith Villazor LLP

cc: AUSA Samuel Raymond
